Motion for leave to reargue granted and, upon reargument, Motion No. 122 of October 4, 1960 is denied, and Motion No. 114 of October 4, 1960 is granted, unless the appellant complies with the orders of this court entered on June 30, 1959 and the order of the Supreme Court, New York County, entered on July 14, 1959, within 30 days after the entry of the order herein, and on the further condition that the appeals are noticed for argument for January 3, 1961. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.